DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 Rohani et al 20170307751 discloses a method comprising: at a first time: capturing a first radio image of an object in an environment from a first point of view; and capturing a first camera image of the environment from the first point of view; and at a second time, subsequent to the first time: capturing a second radio image of the object in the environment from a second point of view; capturing a second camera image of the environment from the second point of view. Rohani further discloses determining accelerometer data. The instant invention discloses determining a trajectory of an imager from the first point of view to the second point of view between the first time and the second time based on accelerometer data; determining a positional shift based on a photogrammetrical difference between the first camera image and the second camera image; determining a first position of the imager in the environment at the first time and a second position of the imager in the environment at the second time based on the trajectory and the photogrammetrical difference; merging the first radio image with the second radio image based on the first position and the second position to produce a synthetic aperture radar image of the object; and outputting the synthetic aperture radar image. The above novel features, in combination with the other recited 
Claims 8 and 15 are allowed for the same reason as claim 1. Claims 2-7 are allowed by virtue of being dependent on claim 1. Claims 9-14 are allowed by virtue of being dependent on claim 8. Claims 16-20 are allowed by virtue of being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto 20170262716 discloses object recognition via combination of data from a radar and imaging apparatus.
Bamler et al 20120127028 discloses geo-referencing of SAR radar and optical images.
Masui et al 20200300969 discloses object recognition apparatus and method by fusion of data from radar and imaging devices.
Frizzell 20180067204 discloses weapons detection vis SAR signal processing, wherein a field of view of a radar device is mapped over images captured by an image sensor.

Schechner et al 20040056966 discloses a method and apparatus for image mosaicing using captured images from a camera and other imaging devices.
Zeng 20100191391 discloses multi-object fusion module for operating a vehicle. 
De Mersseman et al 20060091654 discloses a sensor system with radar sensor and vision sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648